 Case 1:18-cv-01477-CFC Document 23 Filed 06/19/20 Page 1 of 3 PageID #: 390




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 MONEY AND DATA                           )
 PROTECTION LIZENZ GMBH &                 )
 CO. KG,                                  )
                                          ) C.A. No. 18-1477-CFC
               Plaintiff,                 )
                                          )
         v.                               )
                                          )
 DUO SECURITY, INC.,                      )
                                          )
               Defendant.                 )

                       PLAINTIFF’S NOTICE OF
              SUBSEQUENT AUTHORITY AND DEVELOPMENTS

      Plaintiff Money and Data Protection Lizenz GmbH & Co. KG (“MDPL”)

submits this notice of subsequent authority and developments pertaining to

Defendant Duo Security, Inc.’s Rule 12(c) Motion for Judgment on the Pleadings of

Patent Invalidity under 35 U.S.C. § 101 (D.I. 17). The following developments and

decisions arose after briefing on the motion closed and therefore could not have been

cited to this Court:

    1.        Cisco Sys., Inc. v. Money & Data Protection Lizenz GmbH & Co. KG,

No. IPR2019-01638 (P.T.A.B. Mar. 27, 2020) (denying petition for inter partes

review of U.S. Patent No. 9,246,903) (Ex. A (Petition) and Ex. B (P.T.A.B.

Decision)).
 Case 1:18-cv-01477-CFC Document 23 Filed 06/19/20 Page 2 of 3 PageID #: 391




    2.             Cisco Sys., Inc. v. Money & Data Protection Lizenz GmbH & Co. KG,

No. IPR2019-01639 (P.T.A.B. Mar. 27, 2020) (denying petition for inter partes

review of U.S. Patent No. 9,246,903) (Ex. C (Petition) and Ex. D (P.T.A.B.

Decision)).

    3.             The Court’s memorandum order in Sound View Innovations, LLC v.

Delta Air Lines, Inc., C.A. No. 19-659-CFC, D.I. 102 (D. Del. Apr. 3, 2020)

(deciding that dismissal is not proper “after accepting as true the facts in the

pleadings and viewing those facts in the light most favorable to [plaintiff]”; “[i]n the

context of computer-related technology, a claim recites an inventive concept ‘when

the claim limitations involve more than performance of well-understood, routine,

and conventional activities previously known to the industry’”; “whether a claim

element       or     combination   of   elements   is   well-understood,   routine   and

conventional…is a question of fact”).

         4.        Defendant’s parent company Cisco Systems, Inc. (“Cisco”) filed two

petitions for inter partes review, seeking to challenge the validity of the ’903 patent

as obvious under 35 U.S.C. § 103. In its petitions, Cisco alleged that the concepts

in the challenged claims were “well-known,” “conventional,” and “routine,” and

that the claims would have been obvious over combinations of certain prior art

references. See Ex. A, at 7, 14-15, 24, 43; Ex. C, at 7, 13-14, 23, 40, 42, 48, 50-53,

70. The PTAB disagreed with Cisco and denied both petitions, finding that Cisco’s


                                             2
 Case 1:18-cv-01477-CFC Document 23 Filed 06/19/20 Page 3 of 3 PageID #: 392




arguments improperly relied on hindsight and did not demonstrate a reasonable

likelihood of prevailing. See Ex. B, at 21, 23, 25, 28; Ex. D, at 21, 22, 24, 28. As

the PTAB also noted, “Patent Owner argues that the [alleged prior art] combination

would not be ‘combining prior art elements . . . according to known methods . . . to

yield predictable results.’ We agree.” Ex. B at 18, Ex. D at 17 (citations omitted).

       The denials by the PTAB and the Sound View decision support a finding that

the claims of the ’903 patent, involving computer-related technology, include an

inventive concept that was not well-known or conventional in the art, and at

minimum demonstrate a material factual dispute on that issue.

                                            POTTER ANDERSON & CORROON LLP

 OF COUNSEL:                                By:    /s/ David E. Moore
                                                  David E. Moore (#3983)
 Scott T. Weingaertner                            Bindu A. Palapura (#5370)
 Stefan Mentzer                                   Stephanie E. O’Byrne (#4446)
 Leon Miniovich                                   Hercules Plaza, 6th Floor
 WHITE & CASE LLP                                 1313 N. Market Street
 1221 Avenue of the Americas                      Wilmington, DE 19801
 New York, New York 10020                         Tel: (302) 984-6000
 Tel: (212) 819-8200                              dmoore@potteranderson.com
                                                  bpalapura@potteranderson.com
                                                  sobyrne@potteranderson.com
 Dated: June 19, 2020
 6770893 / 45431                            Attorneys for Plaintiff Money And Data
                                            Protection Lizenz GmbH & Co. KG




                                        3
